702 S.E.2d 220 (2010)
Bobby L. CAMPBELL
v.
DUKE UNIVERSITY HEALTH SYSTEM, INC., Critical Health Systems of North Carolina, P.C., Critical Health Systems, Inc., Southeastern Orthopedics Sports Medicine and Shoulder Center, P.A., Donald A. Edmondson, M.D., Cynthia Kaeger, CRNA, and Kevin P. Speer, M.D.
No. 199P10.
Supreme Court of North Carolina.
October 7, 2010.
Brenton D. Adams, James M. Johnson, Dunn, for Bobby L. Campbell.
*221 Renee Crawford, Raleigh, for Speer and Southeastern Orthopedics.
Mark E. Anderson, Raleigh, for Edmonson and Critical Health Systems of NC, P.C.
Prior report: ___ N.C.App. ___, 691 S.E.2d 31.

ORDER
Upon consideration of the petition filed on the 11th of May 2010 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 7th of October 2010."